ACCEPTED
                                                                                             06-15-00122-CR
                                                                                  SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                       11/18/2015 1:46:09 PM
                                                                                            DEBBIE AUTREY
                                                                                                      CLERK

                            CASE NO. 06-15-00122-CR

DAVID SYLVESTER CHAMBERS                  §    IN THE                      FILED IN
                                                                    6th COURT OF APPEALS
                                                                      TEXARKANA, TEXAS
VS.                                       §    SIXTH COURT         OF  APPEALS
                                                                    11/18/2015 1:46:09 PM
                                                                         DEBBIE AUTREY
                                                                             Clerk
THE STATE OF TEXAS                        §    OF TEXAS

                      STATE’S FIRST MOTION FOR EXTENSION
                              OF TIME TO FILE BRIEF

      COMES NOW, the State of Texas, by and through its Assistant District

Attorney, Maritza Sifuentez, and files this Motion for Extension of Time to File State’s

Brief. The State would show in support of her action that:

      1.     The case is styled David Sylvester Chambers v. The State of Texas, cause
             no. 13-02053-CRF-272 out of the 272nd District Court, Brazos County,
             Texas.

      2.     Notice of Appeal was filed in the Court of Appeals on June 12, 2015.

      3.     The clerk’s record was filed on July 22, 2015; The reporter’s record was
             filed on August 20, 2015.

      4.     Appellant’s brief was filed October 19, 2015.

      5.     The deadline for filing State’s Brief is November 18, 2015.

      6.     The length of time requested is until December 4, 2015.

      7.     This is the State’s first request for an extension.

      8.     And as good cause the State’s attorney, Maritza Sifuentez, would show
             this Court that this request is made because of the following:

                    The State’s attorney assisted the District Attorney and First
                     Assistant District Attorney in jury selection, pretrial hearings,
                        and capital murder jury trial styled The State of Texas v. Gabriel
                        Paul Hall cause no. 11-06185-CRF-272 out of the 272nd District
                        Court, Brazos County, Texas from September 8, 2015 to October
                        7, 2015; the State’s attorney has assisted the District Attorney
                        and First Assistant District Attorney with several post-trial
                        matters in the same cause.

                       The Brazos County District Attorney’s Office was required to
                        relocate their offices during the week of November 9, 2015.

                       The State’s attorney is scheduled to be out of the office between
                        November 25, 2015 through December 1, 2015.

                       In addition, the State’s attorney has worked on the following
                        cases, appeals, contested motions, or writs recently:

                    o      Tyrone Calvin Smith, III v. The State of Texas, case no. 10-
                           14-    00192-CR filed October 29, 2015.

This request is not made for purposes of delay but so that justice may be served.

                                          Respectfully submitted,


                                          /s/   Maritza Sifuentez
                                          Maritza Sifuentez
                                          Assistant District Attorney
                                          Brazos County, Texas
                                          300 East 26th Street, Suite 310
                                          Bryan, Texas 77803
                                          (979) 361-4320
                                          misfuentez@brazoscountytx.gov
                                          State Bar No. 24082124
                          CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the above and foregoing

State’s Motion for Extension of Time to File Brief was served electronically to Rick

Wetzel, attorney for Appellant, at wetzel_law@1411west.com on this the 18th day of

November, 2015.



                                             /s/   Maritza Sifuentez
                                             Maritza Sifuentez